DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CYNTHIA J. VENTURA,
                             Appellant,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, as trustee successor in interest
     to WACHOVIA BANK, N.A., as trustee for CHASE FUNDING
MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-2,
                          Appellee.

                              No. 4D17-3236

                              [May 15, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE13-
012448.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

  Alejandra Arroyave Lopez of Lapin & Leichtling, LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed. See Nationstar Mortg., LLC v. Glass, 219 So. 3d 896 (Fla. 4th
DCA 2017).

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.